Click here to jump to Index UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoq Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filerq Accelerated Filerq Non-Accelerated Filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesqNoý As of January 10, 2008 the registrant had outstanding 11,730,034 shares of Class A common stock and 14,973,148 shares of Class B common stock. 1 Click here to jump to Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) November 30,2007 May 31, 2007 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 9,980 $ 34,463 Available-for-sale securities 30,571 45,817 Receivables, net 15,334 17,732 Inventories 31,464 23,698 Prepaid expenses and other 2,749 2,151 Deferred taxes, net 1,393 1,992 Total current assets 91,491 125,853 Property and equipment, net 14,253 14,438 Other assets: Goodwill 4,346 4,346 Deposits and other assets 20 105 Deferred taxes, net 1,377 337 Total other assets 5,743 4,788 Total assets $ 111,487 $ 145,079 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 8,303 $ 7,962 Accrued expenses 9,587 10,542 Short-term debt 778 — Dividends payable 1,082 — Income taxes payable 713 2,480 Total current liabilities 20,463 20,984 Long-term liabilities: Dividends payable 1,230 — Other 494 — Total long-term liabilities 1,724 — Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, par value $.01 per share; shares authorized-10,000,000; no shares issued and outstanding — — Class A common stock, par value $.01 per share; shares authorized-50,000,000; shares issued and outstanding-11,729,534, and 11,664,284 117 116 Class B common stock, par value $.01 per share; shares authorized-25,000,000; shares issued and outstanding-14,973,148 150 150 Additional paid-in capital 86,058 92,640 Retained earnings 2,975 31,189 Total stockholders' equity 89,300 124,095 Total liabilities and stockholders' equity $ 111,487 $ 145,079 See notes to condensed consolidated financial statements. 2 Click here to jump to Index SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Three Months Ended November 30, 2007 2006 Net sales $ 39,535 $ 38,817 Cost of goods sold 22,974 22,640 Gross profit 16,561 16,177 Operating expenses: Selling and marketing 6,737 8,790 General and administrative 4,452 4,155 Research and development 1,276 864 Reimbursement of import costs (31 ) (278 ) Total operating expenses 12,434 13,531 Income from operations 4,127 2,646 Other income (expense): Interest income 437 758 Interest expense (42 ) (45 ) Other, net 6 15 Total other income, net 401 728 Income before income taxes 4,528 3,374 Income tax expense 1,725 1,125 Net income $ 2,803 $ 2,249 Weighted average shares outstanding: Basic 26,639,673 26,541,764 Diluted 27,728,332 27,330,278 Net income per share: Basic $ 0.11 $ 0.08 Diluted $ 0.10 $ 0.08 Comprehensive income $ 2,803 $ 2,249 See notes to condensed consolidated financial statements. 3 Click here to jump to Index SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Six Months Ended November 30, 2007 2006 Net sales $ 80,262 $ 84,469 Cost of goods sold 47,280 51,176 Gross profit 32,982 33,293 Operating expenses: Selling and marketing 13,493 17,079 General and administrative 11,239 7,854 Research and development 2,302 1,680 Reimbursement of import costs (31 ) (298 ) Total operating expenses 27,003 26,315 Income from operations 5,979 6,978 Other income (expense): Interest income 1,258 1,501 Interest expense (69 ) (103 ) Other, net 10 15 Total other income, net 1,199 1,413 Income before income taxes 7,178 8,391 Income tax expense 2,727 2,879 Net income $ 4,451 $ 5,512 Weighted average shares outstanding: Basic 26,602,385 26,511,981 Diluted 27,480,280 27,322,498 Net income per share: Basic $ 0.17 $ 0.21 Diluted $ 0.16 $ 0.20 Comprehensive income $ 4,451 $ 5,512 See notes to condensed consolidated financial statements. 4 Click here to jump to Index SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six
